United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     January 6, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 04-10397
                            Summary Calendar



                             NORMAN COTTON,

                          Plaintiff-Appellant,

                                  versus

                 PHIL RYAN, Sheriff, Wise County Jail,
               in his individual and official capacity;
               KENNETH STEEL, Deputy, Wise County Jail,
               in his individual and official capacity,

                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-583-A
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Norman Cotton, Texas prisoner # 639274, appeals the district

court’s denial of relief on his 42 U.S.C. § 1983 complaint.               His

motion for appointment of counsel on appeal is DENIED.

     Cotton    contends    that   the   defendants   were    deliberately

indifferent to his safety because he was assaulted by other inmates

during his incarceration at the Wise County Jail.              He has not

established that the defendants were “aware of facts from which the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10397
                                 -2-

inference could be drawn that a substantial risk of harm exist[ed]”

prior to the assault.   Farmer v. Brennan, 511 U.S. 825, 837 (1994).

     Cotton also has not established that the defendants were

deliberately indifferent to his medical needs before or after the

assault.      He has not established that any delay in treatment

resulted in substantial harm.     See Mendoza v. Lynaugh, 989 F.2d

191, 195 (5th Cir. 1993).      The medical records belie Cotton’s

claims that he was denied medical care after the assault.        The

district court properly considered the medical and jail records in

granting summary judgment in favor of the defendants.    See FED. R.

EVID. 803(4), (6); Mersch v. City of Dallas, 207 F.3d 732, 735 (5th

Cir. 2000); Fraire v. City of Arlington, 957 F.2d 1268, 1273 (5th

Cir. 1992).

     Cotton also has not established error arising out of the

district court’s failure to hold a hearing on his claims before the

denial of relief.     See Eason v. Thaler, 14 F.3d 8, 9 (5th Cir.

1994); Plaisance v. Phelps, 845 F.2d 107, 108 (5th Cir. 1988).   The

judgment of the district court is thus AFFIRMED.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.